ACCEPTED
                                                                                                                                            03-15-00083-CV
                                                                                                                                                    7761529
                                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                     11/10/2015 11:28:34 AM
                                                                                                                    GARDERE               JEFFREY D. KYLE
                                                                                                                                                     CLERK




                                                                                                                         FILED IN
John MacVane                                                                                                      3rd COURT OF APPEALS
D irec   t D ial:    7 13 -27 6   -5281,                                                                              AUSTIN, TEXAS
Direct    F   ax: 7 13-27 6-6281,                                                                                11/10/2015 11:28:34 AM
Email: imacvane@gardere.com
                                                                                                                    JEFFREY D. KYLE
                                                                                                                          Clerk

                                                         November 10,2015

Vl¡. Er,ncrRoNlc Frr,rNc

Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

              Re            Cause No. 03-15-00083-CV; Craig A. Washington v. Commission for
                            Lawyer Discipline; In the Third Court of Appeals

Dear Mr. Kyle:

      Please be advised that the undersigned attorney, John MacVane                                                  will   present oral
argument for the Appellant on December 16, 2015 at 1:30 p.m.

              Should you have any questions, please do not hesitate to contact me.

                                                                                 Sincerely
                                                                                    rlo/6*1,/--
                                                                                        2///
                                                                                  f
                                                                                 John MacVane
I,l'4ltg
0999 12.00043 4 17   3   I 1927



cc:      Vía Electronic Service
         Cynthia Canfield Hamilton
         Office of the Chief Disciplinary Counsel
         State Bar of Texas
         P.O. Box 12487
         Austin, Texas 7 87 ll-2487


      GARDERE WYNNE SEWELL             LLP AUSTIN I   DALLAS   I   HOUSTON   I   MEXICO CITY   I   gaTdeTe.com

      2000Wells Fargo Plaza, 1000 Louisiana Street, Houston,TexasTTOO2 1713.276.5500 {|713.276.5555